COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Heather Hughes v. Peter Giammanco

Appellate case number:     01-18-00771-CV

Trial court case number: 2018-26459

Trial court:               129th District Court of Harris County

         Appellant has filed an emergency motion to stay trial court proceedings pending resolution
of this interlocutory appeal of the trial court’s order denying her motion to dismiss under the Texas
Citizens Participation Act. See TEX. CIV. PRAC. & REM. CODE § 51.014(a)(12), (b) (interlocutory
appeal of denial of TCPA motion to dismiss “stays all other proceedings in the trial court pending
resolution of that appeal”). The motion is GRANTED. The trial court proceedings are ordered
stayed until November 6, 2018.
       It is further ordered that the briefing schedule for this appeal shall be as follows:
           •   Appellant’s brief is due by 12pm on October 5, 2018.
           •   Appellee’s brief is due by 4pm on October 19, 2018.
           •   Appellant’s reply brief is due by 12pm on October 26, 2018.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                     Acting individually


Date: September 20, 2018